 

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

  

| FILED

» JUN 17 209

  

 

fia!

eh benats. ees

 

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, cCASENO, [:/FMDOOIZT GAM
Plaintiff, UNDERSEAL |
v. ORDER SEALING WRITS OF HABEAS CORPUS
DONAVEN ADKINS, et al.,
Defendants.

The United States having applied to this Court for a writ of habeas corpus in the above-captioned

proceedings and having applied for the application and writ of habeas corpus to remain under seal in

order to prevent the destruction of evidence and flight of the targets of the investigation,
IT IS ORDERED that the application and writ of habeas corpus filed in the above-entitled matter

shall be filed with this Court under seal and not be disclosed pending further order of this court.

aul bl

HONORABLE BARBAR/VA. MCAULIFFE
U.S. MAGISTRATE JUDGE

Order Sealing Writ of Habeas Corpus

 

 

 
